On consideration of petitioner’s “Petition for Reconsideration of Dismissal of Appellant’s Petition for Reconsideration or Petition for Writ of Error Coram Nobis or Other Extraordinary Relief Pursuant to 28 U.S.C. § 1651 (a) ” filed in the above-entitled action, it is, by the Court, this 12th day of June 1972,
ORDERED:
That said Petition for Reconsideration be, and the same is, hereby denied.
(Petition for Reconsideration or Petition for Writ of Error Coram Nobis or Other Extraordinary Relief Pursuant to 28 USC § 1651 (a) dismissed in Memorandum Opinion and Order on June 1, 1972. 21 USCMA 431, 45 CMR 205).